Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious an aircraft comprising: wherein the variable geometry assembly comprises a forward partial wing assembly movable forward and an aft partial wing assembly movable aft generally along the forward/aft direction along one or more rails when the variable geometry assembly is moved to the vertical thrust position, and wherein the forward partial wing assembly is separated from the aft partial wing assembly by a distance greater than a diameter of a blade of at least one of the plurality of vertical thrust electric fans.
Saiz (US 2013/0251525 A1) in view of King (US 2017/0197711 A1) teaches a similar aircraft as the claimed invention.
However, Saiz in view of King lacks wherein the variable geometry assembly comprises a forward partial wing assembly movable forward and an aft partial wing assembly movable aft generally along the forward/aft direction along one or more rails when the variable geometry assembly is moved to the vertical thrust position, and wherein the forward partial wing assembly is separated from the aft partial wing assembly by a distance greater than a diameter of a blade of at least one of the plurality of vertical thrust electric fans.
Thus the prior art does not fairly teach these features as specifically required by the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707.  The examiner can normally be reached on Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647